Case 5:16-cv-00523-JKP-RBF Document 71-9 Filed 06/04/20 Page 1 of 2




                    Exhibit I
               Case 5:16-cv-00523-JKP-RBF Document 71-9 Filed 06/04/20 Page 2 of 2




From:                              Daniel Montes <plantoperationsdirector@gmail.com>
Sent:                              Sunday, August 9, 2015 2:25 PM
To:                                rupdegrove@co.hays.tx.us; Wes Mau; Ronald Shaw;
                                   kimberly.mcmahon@co.guadalupe.tx.us; 3rdjudreg@co.guadalupe.tx.us;
                                   glennareedcpa@satx.rr.com; jximenes@jxminc.com; Elvira Ximenes; ehudson1000
                                   @hotmail.com; John Stewart
Subject:                           Notice of federal lawsuit against Robert Updegrove


Mr. Robert Updegrove,

I address you as a natural citizen personally and not as Judge for Hays County Texas.

Be advised that a federal civil rights lawsuit is being drafted and to be filed in the USDC Eastern Division Austin Texas
against you personally, styled, Daniel Montes vs Robert Updegrove.

You say, you can't do that Daniel. Yes, I can, as a US citizen against you personally for violating my federal constitutional
rights of due process, and my property rights via an extrajudicial order that you signed July 24th, 2015, after you recused
yourself. Also, none of my filed motions or pleas were properly set nor notice given. Maybe you forgot? Your judicial
immunity ended when you recused yourself. Let your bond company know to cover the federal judgment, bc I plan to
collect against your personal assets. The Hays Co DA's Office has no obligation to defend your extrajudicial order signed
July 24th, 2015. You're personally liable to my civil rights claims. Copies of the petition to be served upon you by the
Hays County Constable on behalf of the USDC. Go ahead and not file an answer. My demand exceeds your bond. You
should get Shaw to defend you at federal court. You said you ran your little probate court like the federal court. Here's
your chance to play with the big boys. Have a good day, sir. Yes, a full round of discovery, motion hearings, your
deposition, SJ and yes, a jury trial. See you soon.


Thank you,

/s/Daniel Montes
Plaintiff, USDC Eastern Div Austin Texas
212 Obsidian, Apt 97
Laredo, Texas 78046
469-765-5427 cell
plantoperationsdirector@gmail.com

Cc: Counsel for Def, Admin Judge for the Third Region, local admin judge, opposing counsels, and other interested
parties.




                                                             294
